     Case 2:20-cv-00288-WKW-SRW Document 39 Filed 12/16/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

KEVIN LAWSON                            )
                                        )
      v.                                )      CASE NO. 2:20-CV-288-WKW
                                        )                [WO]
UNITED STATES OF AMERICA                )

                                       ORDER

      Before the court is Plaintiff’s notice of interlocutory appeal (Doc. # 30) of the

order denying his motion for recusal. Plaintiff has also filed two separate motions

related to his notice of interlocutory appeal: (1) motion to appoint counsel under 18

U.S.C. § 3006A, which is construed as a motion to appoint counsel on appeal (Doc.

# 37); and (2) motion for leave to appeal in forma pauperis (Doc. # 38).

      Because the order (Doc. # 28) from which Plaintiff appeals is not a final

judgment, see 28 U.S.C. § 1291, and is not subject to an interlocutory appeal under

28 U.S.C. § 1292(a), the notice of appeal (Doc. # 30) is construed as containing a

motion to certify a question for interlocutory appeal pursuant to 18 U.S.C. § 1292(b).

Section 1292(b) provides that “[w]hen a district judge, in making in a civil action an

order not otherwise appealable under this section, shall be of the opinion that such

order involves a controlling question of law as to which there is substantial ground

for difference of opinion and that an immediate appeal from the order may materially

advance the ultimate termination of the litigation, he shall so state in writing in such
     Case 2:20-cv-00288-WKW-SRW Document 39 Filed 12/16/20 Page 2 of 2




order.” For the reasons set out in the order denying his motion to recuse (Doc. # 28),

the questions involved in Plaintiff’s appeal do not meet the standard for certifying a

question for interlocutory appeal.

      Accordingly, it is ORDERED as follows:

      (1) Plaintiff’s motion to certify a question for interlocutory appeal (Doc. #

30) is denied;

      (2) Plaintiff’s motion to appoint appellate counsel (Doc. # 37) is DENIED as

moot; and

      (3) Plaintiff’s motion for leave to appeal in forma pauperis (Doc. # 38) is

DENIED as moot.

      DONE this 14th day of December, 2020.

                                         /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE




                                          2
